BY THE COURT
A motion for a rehearing has been filed with the Clerk of the Courts within the time prescribed by the rules. The motion has not been brought to the attention of this court within the time fixed by the rule of the court. Nevertheless we will consider the motion for rehearing.
Counsel in their motion called the court’s attention to the case of Blake v Hamilton Dime Savings Bank Company, 79 Oh. St, 189, and to the portion of the opinion appealing at page 195. We have examined the opinion in that case but we do not think that there is anything decided by the court in that case which is in conflict with the decision here. The motion for rehearing is therefore overruled.
ALLREAD, PJ, HORNBEOK and KUNKLE, JJ, concur.